DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/10/2020 has been considered. Note three corrections were made by the examiner to the information disclosure statement’s list, refer to page 4 of 11 where document numbers 31 and 37 were amended to reflect correct date and inventor and refer to page 8 of 11 where document number 11 was amended to reflect correct number of pages.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.   
However, regarding claims 1-8 note the claimed "a sensor configured to capture a frame of at least a portion of a rack within a global plane for a space" in claim 1 is considered to claim structure thereby avoiding invoking 35 U.S.C. 112(f) interpretation when read in light of Applicant's written description.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
MiIler et al., US Patent Application Publication No. 2020/0311394, describes computer vision that utilizes pixel location coordinates of detected people within the target field (camera's view), refer to paragraphs [0063] and [0079] and claims 37 to 38.
Bouhnik et al., US Patent No. 10,540,757, describes determining pixel locations of objects in an image, refer to column 6 lines 2-48 and claim 1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8:
The prior art of record fails to teach or suggest in the context of independent claim 1:
“detect a weight decrease on the weight sensor; 
receive the frame of the rack; 
identify a marker on an item within the first predefined zone in the frame; 
identify the item in the item map associated with the identified marker; 
determine a pixel location for the person, wherein the pixel location comprises a first pixel row and a first pixel column of the frame;   
determine the person is within the first predefined zone associated with the rack in the frame based on the pixel location for the person; and 
add the identified item to the digital cart associated with the person.”.




Claims 9-16:
The prior art of record fails to teach or suggest in the context of independent claim 9:
“detecting a weight decrease on a weight sensor disposed on a shelf of a rack; 
receiving a frame of at least a portion of the rack within a global plane for a space from a sensor,”
and
“identifying a marker on an item within the first predefined zone in the frame; 
identifying the item associated with the identified marker; 
determining a pixel location for the person, wherein the pixel location comprises a first pixel row and a first pixel column of the frame;  
determining a person is within the first predefined zone associated with the rack in the frame based on the pixel location for the person; and 
adding the identified item to a digital cart associated with the person.”.

Claims 17-20
The prior art of record fails to teach or suggest in the context of independent claim 17:
“detect a weight decrease on a weight sensor disposed on a shelf of a rack;  
receive a frame of at least a portion of the rack within a global plane for a space from a sensor,”
and 
“identify a marker on an item within the first predefined zone in the frame; 
identify the item associated with the identified marker;  
determine a pixel location for the person, wherein the pixel location comprises a first pixel row and a first pixel column of the frame; 
determine a person is within the first predefined zone associated with the rack in the frame based on the pixel location for the person; and 
add the identified item to a digital cart associated with the person.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 


system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613